t c summary opinion united_states tax_court bryan k gauthier petitioner v commissioner of internal revenue respondent docket no 1625-01s filed date bryan k gauthier pro_se scott t welch for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency in petitioner’s federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure and dollar_figure respectively after concessions by the parties the issues are whether petitioner is liable for the additional tax under sec_72 and whether petitioner is liable for the addition_to_tax under sec_6651 petitioner resided in new orleans louisiana when the petition in this case was filed the facts may be summarized as follows during petitioner received a distribution of dollar_figure from a sec_401 retirement_plan and dollar_figure from an employee stock_option plan esop regions bank delchamps inc was the trustee for both plans petitioner included both distributions in gross_income on his federal_income_tax return but he did not pay any additional tax under sec_72 during petitioner had not attained the age of petitioner did not claim any deduction for a dependency_exemption on his return respondent received petitioner’s federal_income_tax return on date the return was mailed during that month the exact date however is unclear petitioner had not in the notice_of_deficiency respondent determined that petitioner had additional income from cancellation of a debt dollar_figure and self-employment_income dollar_figure respondent has conceded both issues respondent also disallowed itemized_deductions of dollar_figure neither in his petition nor at trial has petitioner raised this issue and it is deemed conceded see 87_tc_698 affd 832_f2d_403 7th cir obtained an extension of time within which to timely file his tax_return discussion distributions from retirement plans sec_72 provides if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income a qualified_retirement_plan is defined as inter alia a plan described in sec_401 which includes a_trust exempt from tax under sec_501 sec_4974 petitioner contends that the esop was not a qualified_retirement_plan the record is devoid of any factual bases for this assertion furthermore respondent introduced into evidence a letter from respondent that determined that the esop was a qualified_retirement_plan see sec_409 we find that the esop was a qualified_retirement_plan with regard to the distribution from the sec_401 k plan petitioner does not dispute that it was a qualified sec_7491 provides that the burden_of_proof as to a factual issue shifts to respondent if petitioner introduces credible_evidence as to that issue assuming but not deciding that this issue is factual petitioner did not introduce credible_evidence to support a contrary position and sec_7491 is inapplicable q4e- retirement_plan rather he contends that the exception to sec_72 contained in sec_72 b applies to the distribution from the sec_401 plan and by implication to the esop distribution if the esop was a qualified_retirement_plan sec_72 b provides for an exception to the additional tax for distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year petitioner contends that he withdrew the funds because he needed and used the money to pay his mother’s medical bills petitioner has not substantiated that he paid any of his mother’s medical bills but even if he had the exception contained in sec_72 b applies to payments that would be deductible under sec_213 sec_213 allows deductions for medical_expenses paid for the taxpayer his spouse or a dependent as defined in sec_152 while petitioner’s mother could have been his dependent see sec_152 in order for her to gualify as his dependent petitioner would have had to provide over half of her support sec_152 we note that not only is the record totally devoid of any evidence to support this conclusion but also petitioner did not claim his mother as a dependent on his return we conclude that the section - t b exception is not applicable and that petitioner is liable for the sec_72 additional tax failure_to_file timely return sec_6651 provides for an addition_to_tax where a return is not timely filed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition_to_tax is percent of the amount of the correct_tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof not exceeding percent in the aggregate sec_6651 petitioner did not obtain any extensions of time within which to file his return and the return was due on date the return was filed date petitioner does not dispute these dates rather he contends that if no tax is due on the return as filed he is not liable for any addition_to_tax if it is later determined that some tax was due there is no language in sec_6651 that remotely supports petitioner’s argument petitioner offered no evidence or other argument with respect to whether the failure to timely file was due to reasonable_cause and not due to willful neglect ’ we sustain respondent’s determination sec_7491 provides that respondent has the burden of production for the addition_to_tax that burden is satisfied when respondent shows that the return was not timely filed it does not include establishing that there was not reasonable continued reviewed and adopted as the report of the small_tax_case division decision will be entered under rule continued cause see 116_tc_438
